Citation Nr: 1513846	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a right wrist disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from February 1974 to December 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In November 2013, the Board remanded the case for further evidentiary development.  All indicated development has been completed and the case is before the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in VBMS or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  A low back disorder did not manifest during active service, within one year of separation from service, and was not otherwise related to active service.  

2.  The Veteran's right wrist fracture and arthritis clearly and unmistakably existed prior to service and were clearly and unmistakably not aggravated by service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A preexisting right wrist disability was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in December 2008, prior to the initial decision for the claims for service connection.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  To the extent that there may be some outstanding VA treatment records from 2002 to 2005 from the Shreveport VA Medical Center, the Board attempted to obtain the records in December 2013.  A March 2014 report of general information contained a statement that VA was able to certify no potentially relevant medical records at the Shreveport VA Medical Center for the period from January 1, 2002 to July 20, 2005 exist.  An e-mail correspondence from March 2014 indicated that a "no records" letter was mailed in March 2014.  An April 2014 Supplemental Statement of the Case also listed as evidence a negative response from the Shreveport VA Medical Center in March 2014.  A June 2014 Informal Hearing Presentation confirmed that the representative was aware that the VA treatment records from that time period did not exist.  Therefore, the Board finds that the Veteran had knowledge of the unavailability or nonexistence of the record.  The Board thus finds that the duty to assist was satisfied.  The Veteran also has not identified any available, outstanding records that are relevant to the claims decided herein.  

As to the claimed right wrist disability, the Veteran was afforded VA examinations in April 2009 and April 2010.  An addendum medical opinion was also provided in December 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports, when taken together, are adequate to decide the case because they are predicated on an examination and a review of the Veteran's post-service medical records documenting his medical history and any complaints.  The opinions also sufficiently address the central medical issues and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not been afforded a VA examination as to the etiology of his low back disorder.  Such an examination was not, however, required pursuant to VA's duty to assist because, for the reasons stated below, the evidence does not indicate that the Veteran's current low back disorder may be associated with service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, these matters were remanded for further evidentiary development in November 2013.  The remand directives instructed that the treatment records from 2002 to 2005 be obtained and associated with the claims file.  As described above, the records were determined to not exist, and therefore, the Board finds that there was substantial compliance with the November 2012 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Low Back Disorder 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that he has a low back disorder due to injuries sustained when he fell during boot camp in service, or in the alternative, when he carried a radio on his back during boot camp.  See, e.g. June 2010 notice of disagreement; June 2014 statement.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a low back disorder.  

The Veteran's service treatment records contain no references to treatment rendered for or complaints related to either low back pain or a low back injury.  Although an August 1974 treatment record contains a notation that the Veteran had a history of falling in April, the record specifically referred to the Veteran's right wrist and made no mention of the Veteran's back.  

A magnetic resonance imaging (MRI) scan of the lumbar spine from July 2005, conducted approximately one week after the Veteran fell 12 feet from a ladder, revealed minimal degenerative joint disease at L5 with slight narrowing of the disk at L5-S1. 

A treatment record from August 2008 contained a notation that the Veteran reported chronic back pain for the past 3 years since he injured his back when he fell.  

A December 2008 clinical history included that the Veteran complained of pain in his back, wrists, and knees and that he has been stabbed 12 times and shot twice.  A separate treatment record from December 2008 contained a report from the Veteran that, when he went back to work, he started having problems with his wrist, lower back, and right knee.  He also noted that he hurt himself while in boot camp and was unable to work due to the injuries he sustained in boot camp.  

A January 2009 MRI scan revealed degenerative joint disease and spondylosis.  It was noted that the duration of pain was from the 1990's and the pain was severe since 2005. 

A February 2009 VA treatment record contained a report of back pain for the past 7 years.  

In a February 2009 private psychological record, the Veteran reported that he fell from a house onto a bundle of shingles and injured his back.  

For the following reasons, the Board finds that the weight of the evidence is against the Veteran's claim for a low back disorder.  

The record does not establish that the Veteran had any back pain or injury during service or for many years thereafter.  Thus, in regard to whether to whether arthritis was first shown during service or within one year of separation, the Board finds that such diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  Here, there is no evidence that the Veteran was diagnosed with arthritis, or that he complained of back pain or suffered from a back injury.  Chronicity is therefore not established in service or within a year of separation.  

The Board acknowledges the Veteran's allegation of continuity of symptoms following service.  He is competent to report as to observable symptoms he experiences.  In this case, however, the Board finds that this allegation is not credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (discussing factors to be considered in weighing credibility, including inconsistent statements, internal inconsistency, facial plausibility, and desire for monetary gain).  Specifically, the Veteran contends that he hurt his back at the same time he hurt his wrist; however, the service treatment records contain multiple documented reports of right wrist pain, but no mention of low back pain at those times.  See, August 1974, October 1974, and November 1974 service treatment records.  The Board may draw a reasonable inference from the lack of notation of a condition in a medical report if the report would be expected to contain such information.  Horn v. Shinseki, 25 Vet. App. 231, 239 n. 7 (2012); see also Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (explaining that the absence of a record that would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur).  Here, when the Veteran sought treatment for his wrist injury and pain, it would ordinarily be recorded that he also suffered from low back pain or that he also injured his low back if that were the case.  Further, the Veteran's reports of the onset of back pain have been inconsistent.  Although the Veteran has contended that his back pain started during service in the course of his appeal, at the February 2009 psychological evaluation, the Veteran reported that he originally injured his wrist during service, but he stated that he hurt his back when he fell after service.  For these reasons, the Board finds that the Veteran's statements regarding in-service onset or continuity of symptomatology of degenerative joint disease of the lumbar spine since separation from service are not credible.  

In addition to the lack of evidence showing that a low back disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not otherwise link the Veteran's low back disorder to service.  

The only evidence that supports the Veteran's contention are his lay statements.  As to whether the Veteran is competent to opine that his current low back disorder, to include degenerative joint disease and spondylosis, is related to his claimed in-service low back injury from carrying a radio and falling during boot camp, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).
In this case, the Veteran's statements as to the etiology of his current low back disorder is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship and is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

As to whether a VA examination was warranted to address the issue of a nexus between a low back disorder and service, under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  As explained above, the only evidence of a possible association between the low back disorder and service is the Veteran's conclusory generalized lay statement suggesting such a nexus, and that is not enough to warrant a VA examination under the applicable precedents.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a low back disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Right Wrist Disability  

As noted above, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  When, however, the evidence indicates that a disability for which a veteran claims service connection pre-existed service, the Board must consider the principles relating to the presumption of soundness.  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  At his January 1974 enlistment examination, the Veteran's upper extremities were "normal" and no wrist abnormality was noted.  The Board, therefore, finds that no defects, infirmities or disorders were noted at the time of entry into service.  Hence, the Veteran is presumed to have been in sound condition at service entry.

The presumption of soundness can only be overcome with clear and unmistakable evidence that an injury or disease preexisted service and clear and unmistakable evidence that the injury or disease was not aggravated by service.  Id.  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  The cited statute and its implementing regulation, 38 C.F.R. § 3.306, provide that aggravation by service is presumed where there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase is due to the natural progress of the disease.  For the following reasons, these high standards for rebutting the presumption of soundness have been met in this case.

At enlistment in January 1974, the Veteran denied having any broken bones or arthritis, and on clinical examination, the Veteran's upper extremities were noted to be normal.  

In August 1974, it was noted that the Veteran complained of right wrist pain and that he had a history of falling on his wrist in April.  The Veteran complained of limited range of motion, but there was no swelling.  

In September 1974, there was a notation of a possible sprained wrist.

In October 1974, the Veteran complained of right wrist pain that occurred when he put weight on it.  On evaluation, there was good range of motion laterally and downward.  On upward motion of the hand, the wrist seemed to be tight and would not allow full range of motion.  It was noted that there was a previous injury 2 1/2 years ago while the Veteran was wrestling.  The impression given was traumatic arthritis and the Veteran was referred for an evaluation.  

A November 1974 clinical record revealed that there was an old right wrist fracture from a trauma that occurred 2 1/2 years ago, by history.  It was reported that the injury occurred when he was wrestling and that the fracture existed prior to entry.  It was also noted that the Veteran planned to meet with the Medical Board.  

A separate treatment record from November 1974 showed an impression of traumatic arthritis from an x-ray taken the prior week.  The x-ray examination revealed there was a fracture of the proximal right navicular which was undisplaced from normal anatomic posterior.  In addition, there was no significant change in density that had occurred.  An x-ray was taken of the left wrist for comparison and the examination report revealed that the left wrist was normal.  

A November 1974 service personnel record revealed that the Veteran was to appear before a Medical Board and that he was awaiting discharge from the service by reason of physical disability upon approval of the Commanding General.  

A July 2007 VA treatment record contained a notation of bilateral wrist pain that was chronic and stable for years.  It was noted that the original injury occurred during boot camp.  

A December 2008 VA treatment record revealed a report by the Veteran that he started having problems with his wrist when he went back to work.  He also noted that he hurt himself while in boot camp.  His December 2008 treatment records contained a notation that the Veteran had an honorable medical discharge because he broke his hand in boot camp.  

In a private psychological record in February 2009, it was reported that the Veteran had a long history of bilateral wrist pain from 35 years ago when he fell during boot camp.  

The Veteran was afforded a VA examination in April 2009.  He reported that he fell about 20 feet while doing a training exercise and broke both wrists.  He stated that he noticed that he could not hold a gun and that his bones started to grow back on top of each other.  An x-ray of the right hand revealed that there was advanced degenerative joint disease of the radiocarpal joint and the proximal wrist.  There was a probable old ununited fracture of the proximal scaphoid and an old healed fracture at the base of the fifth metacarpal.  There was also degenerative joint disease of the proximal interphalangeal joints of the fingers.  

The Veteran was afforded an additional VA examination in April 2010.  On examination, he reported a substantially similar history, to include hurting his wrist while he was in service with continued wrist pain since that incident.  The examiner reported that a review of the claims file revealed that the Veteran sought treatment in service four months after the reported injury and was diagnosed with a right wrist sprain.  The Veteran was reported to have decreased range of motion and he was referred to an orthopedic specialist.  The specialist conducted an examination and a further history discovered that the Veteran had an injury 2 1/2 years prior to his evaluation in 1974.  The Veteran had been a wrestler during school and had injured his wrist at that time.  The x-rays of the right wrist showed an old right navicular fracture.  The Veteran was medically boarded and discharged and found to have had an old fracture with resulting traumatic arthritis which existed prior to military service.  The examiner noted that the x-rays of the left wrist taken at that time were normal.  

The examiner opined that the right wrist disability was not caused by nor secondary to military service nor was it caused by or secondary to a wrist sprain.  The examiner reasoned that, it was clear that the Veteran had traumatic arthritis that existed prior to service, because he would not have developed arthritic changes during the brief period that he was on active duty.  The examiner explained that this was why a correct diagnosis of old right navicular fracture with traumatic arthritis changing, was given by the orthopedic specialist in service.  The examiner reiterated that, therefore, the Veteran's current degenerative joint disease of the right wrist was not caused by nor secondary to military service.  

A VA addendum opinion was provided in December 2012.  The examiner opined that the right wrist disability clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner reasoned that both wrists had advanced degenerative joint disease, and if aggravation had been the cause, one would expect to see unequal degenerative changes.  It was therefore most likely that cause was the aging process along with the natural progression of the pre-injury condition and not the in-service sprain.  

In the Veteran's written statements he explained that he did not wrestle and that he did not have a preexisting right wrist injury, but injured his wrist in service.  Specifically, in February 2009, he stated that he broke his right wrist during boot camp and then three weeks later he broke his left wrist when he fell while running.  In June 2010, the Veteran stated that he was never involved in wrestling during high school.  In June 2014, the Veteran indicated that he had not injured nor broken his wrist prior to service and that he fell on both of his wrists to try to prevent a fall while he was in boot camp and broke his wrists at that time.   

For the following reasons, the Board finds that the Veteran clearly and unmistakably had a preexisting right wrist disability, to include a fracture and traumatic arthritis, and that the Veteran's right wrist disability clearly and unmistakably was not aggravated by service.   

The Board finds the service treatment records that documented the Veteran's history of a preexisting injury and the associated notation that the arthritis and fracture existed prior to entry to have significant probative value as they were supported by the Veteran's contemporaneous statements and by medical principles.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Similarly, the Board finds the April 2010 opinion to be of great probative value as the examiner explained why, based on the Veteran's lay statements, medical history, and medical principles, the arthritis did not manifest during service, and instead, was related to a preexisting injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the Veteran's written lay statements and reports to medical professionals that he originally injured his wrist during service and has had continued pain since that time.  See, e.g., February 2009 private treatment record; June 2014 statement.  However, the Veteran's statements and the medical records that contained the Veteran's report that the injury had its onset during service are not probative as they are inconsistent with contemporaneous reports by the Veteran that were given during service, in which he indicated that he injured his right wrist 2 1/2 year before enlistment.  See Curry, 7 Vet. App. at 68; see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

The Board therefore finds that the contemporaneous reports of a preexisting injury, in conjunction with the April 2010 and December 2012 medical opinions, establish that the Veteran clearly and unmistakably had a preexisting right wrist disability.  

As to whether the preexisting right wrist disability was aggravated by service, the Board find that it was clearly and unmistakably not aggravated by service.  The Board acknowledges that the service treatment records documented that the Veteran injured his right wrist during service and that there were multiple complaints of right wrist pain during service.  Furthermore, the Veteran separated from service as a result of his right wrist pain.  However, there is nothing in the service treatment records that indicated whether or not the right wrist was permanently worsened by the in-service injury, as compared to whether the complaints of pain constituted a temporary or intermittent flare-up.  Beverly, 9 Vet. App. at 406.  The Board cannot render its own independent medical judgments and therefore must, in the absence of an explicit indication in the contemporaneous evidence of worsening or increase in severity, rely on a medical opinion.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The only medical opinion of record that explicitly addresses aggravation is the December 2012 VA medical opinion.  The examiner determined that the Veteran's right wrist disability was clearly and unmistakably not aggravated by service because, both the right and left wrist had advanced degenerative joint disease, and if aggravation had been present, there would be unequal degenerative changes.  The Board finds that this opinion has significant probative value as it was based on a review of the Veteran's medical history as well as his lay statements and medical principles.  See Nieves-Rodriguez, 22 Vet. App. at 295. 

The Board also considered the Veteran's lay statements indicating that his right wrist injury occurred during service and that he had continued pain since that time.  To the extent that the Veteran implicitly alleged that his right wrist disability worsened during service, the Veteran is competent to testify to his observations; however, the question of whether his preexisting right wrist disability was permanently worsened beyond its natural progression during service, is the type of complex medical matter as to which lay testimony is not competent.  See Jandreau, 492 F.3d at 1377, n. 4.  Therefore, the Board finds that the Veteran's statements are not competent.  

The Board notes that, while arthritis is a chronic disease presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service, this presumption is rebuttable with affirmative evidence to the contrary.  Here there is such evidence in the form of the preexisting right wrist injury and medical opinion that traumatic arthritis was developed prior to service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

As the evidence clearly and unmistakably indicates that the Veteran's right wrist disability, to include arthritis and fracture, preexisted service and was not aggravated thereby, the presumption of soundness has been rebutted.  As this evidence also clearly and unmistakably reflects that the Veteran's preexisting right wrist disability was not in fact aggravated by service, and that the current right wrist disability is therefore unrelated to service, entitlement to service connection for a right wrist disability is not warranted.  See Wagner, 370 F.3d at 1096.


ORDER

Service connection for a low back disorder is denied.  

Service connection for a right wrist disability is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


